Title: James Madison to Walter Jones, 30 January 1829
From: Madison, James
To: Jones, Walter


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            Jany. 30. 1829
                            
                        
                        
                        I have duly recd. your favor of the 26th. and by the same mail, the prepared Answer to Mr. Edmondson’s Bills
                            forwarded thro’ Mr Cutts.
                        I am much obliged Sir by the considerate & acceptable view which the answer takes of the
                            circumstances which connected me with the subject in controversy. I should have been content, if desired by Mr. Cutts with
                            one less minute, leaving further explanations, if requisite for incidental disclosures at the Bar.
                        The answer is returned with the blanks filled & otherwise in a compleated State. I observe that the
                            contingencies mentioned as contributing to my reluctance in making the purchase, are limited to the death of Mr. Cutts,
                            & a removal from office. That of a discontinuance of the office had also its proper influence, more indeed than
                            the latter & may be so alluded to.Mrs. M. & myself receive with sincere pleasure the kind remembrances in which you were joined by
                                Mrs Jones, and pray that a sincere return of them may be accepted from us both: wth all our good wishes for the happiness
                                of your young family so important to your own.
                        
                            
                                
                            
                        
                    